Journal Entries (1822-33): Journal3: (1) Continued *p. 296. Chancery Journal: (2) Continued *p. 55. Journal3: (3) Bill taken as confessed, referred to master *p. 510. Journal 4: (4) Leave given to amend bill MS p. 9; (5) motion to quash subpoena MS p. 14; (6) subpoena quashed MS p. 28; (7) master to take evidence and make report MS p. 59; (8) motion for leave to take deposition MS p. 86; (9) leave given to take deposition MS p. 86; (10) rule to answer or demur, continued MS p. 104; (11) motion to take bill pro confesso MS p. 126; (12) motion for leave to file answers MS p. 127; (13) leave given to file answers MS p. 131; (14) referred to master MS p. 144; (15) motion for hearing MS p. 181; (16) motion for further time to take testimony overruled, case set for argument, evidence heard MS p. 213; (17) exception to depositions overruled, argument heard, case submitted MS p. 214; (18) motion to open case for further testimony and argument MS p. 248; (19) motion to open case overruled MS p. 257; (20) opinion pronounced, decree ordered MS p. 305; (21) decree MS p. 308; (22) motion for leave to appeal to U. S. Supreme Court MS p. 313; (23) decree presented and signed MS p. 314; (24) appeal allowed on giving security MS p. 315; (25) transcript of order of U. S. Supreme Court MS p. 521; (26) decree for execution for costs MS p. 528.
Papers in File: (i) Motion for extension of time to plead, answer or demur; (2) transcript of order of U. S. Supreme Court dismissing appeal; (3) writ of fi. fa. for costs; (4) letter from clerk of U. S. Supreme Court re execution for costs; (5) receipt for attorney’s fee; (6) receipt for costs; (7) receipt for witness fees.
Chancery Case 26 of 1822.